Title: To George Washington from Nathaniel Skinner, 8[–15] October 1793
From: Skinner, Nathaniel
To: Washington, George


          
            Sir.
            Cadiz [Spain] Octr 8[–15]th 1793
          
          I do my Self the Honor to confirm the contents I address to your Excellency of Last
            Night which was pen’d with so much haste to go by the Mail for Lisbon that I cannot
            transmit a Copy thereof not having time then to transcribe it.
          The purport was that in consequence of at peace being negotiated (by Mr Logie Consul
            for great Britian ) with the Algerines for the
            Portugeuse for Twelve months the algerine fleet passed the Straits on
            the 6th bound to the westward on a Cruise which News is this day confirm’d from Various
            quarters & the additional observations that their High Mightinesses of the united
            Provinces being included has same foundation.
          hear with is inclosed a Letter from David Humphreys Esqr. relative to the Business as
            said by his Letter to J. Iznardi junr Esqr. Concil for this port but not yet arrived
            from america, It was handed to James Duff Esqr. his Britannic Magestys Consul for this
            place, Mr Iznardis patron, who requested me to forward the Same. I hope it may earley
            reach your Excelencys hands—Americans from the most
            pleasing, are now in the most disagreable situation here. To go out they have only
            perpetual slavery in view to remain prehaps long loathsome imprisonment, sad
            alternative, suc⟨h⟩ are the machinations of the enimes of america & of the liberties
            of mankind—much clamor has and does still prevail relative to the equi⟨p⟩ments of or by
            the French in the american Ports notwithstanding Your Excellencys Proclamation relative
            there to & the opinio⟨n⟩ of the judges relative to the treaties, Pardon me Sir—for presumeing to address you I have no right but
            as a well wisher to the interests of America of which I have the honor to be a
            naturalized citizen a resident of Boston, here on commercial affairs and finding a
            number of my fellow citizens as well as my self in tribulation with no one officially to
            represent them, the State of Americans vessells in this vicinity is five in Malaga;
            three in Gibraltar; thirteen in this Port; and advice of many who must be near here if
            not already captured they having Sail’d previous to some just arrived. the Algerine
            fleet consists of four Frigates. Viz. one of 44 Guns just off the Stocks, two of 36. one
            of 28. Three Xebecks of 12. guns each. one, first said to be two Brigs of 22 do. their
            delination is said to be for Lisbon but which is Little credited, the american Ship
            Greenway Amos Oakman is Condemnd Vessell & Cargo at the Court of Caracas but which
            sentence waits the final dicision at Madrid She had on board French property bound from
            Bordeaux to St Thomas the Cargo condemnd as French the Ship for false declaration the
            fate of the Ship Rooksby Jones not yet determin’d but presume the cargo being French by
            information will be condemn’d & no demur on part of the Master the Ship will be
            releas’d only to be confind here now by pirates her freight &c. to be paid. The
            Spaniards lament the affair as it will enhance the price of bread so
            much—their harvest produceing this year little & small Supplies from any place but
            america, but from thence what can they expect for americans cannot venture that they
            Love so much & Know so well the sweets of Liberty Tho the
            Temptation may be great. The Brit⟨is⟩h Merchants expect strong convoys will be
            appointed, as their Vessells are but poorly employ’d in Europe to go to america and be
            carriers of its p[r]oduce to these parts. Last Nights Post advises of a British Frigate
            having or being on the eve of Departure from England in which embarks a respected
            character as Envoy to the American Court, Enclos’d I do my Self the honor to transmit
            the form of the Treaty Enterd into between the courts of Spain & England. most
            probably it is already forwarded  this & every
            other step I have taken to forward Information will not I hope be attributed to any
            unworthier motive than a zeal to throw in what trifle lays in my power to serve the
            Country I admire—for Commercial Information I annex a List of Americans Vessels in this
            & adjacent ports  & would add that the Premium
            of Insurance demanded on american & Genoese vessells is Thirty prCent to return Ten
            should they get in safe, this will of course give an Idea of the apprehended Danger.
          9th Letters in town from Mr Carmichael recommend all americans to proceed home with all
            dispatch he did not probably Know of this Algriine business & we expect he refers to
            an other fear.
          15th The wind & some other causes preventing the departure of the vessell—who runs
            every risk to convey intelligence to America gives me occasion to notice that two of the
            Algerine frigates cruizing of[f] Cape St Vincents boarded an English Brig who in
            consequence is performing quarantine at St Lucar, as is also another in Gibraltar who
            was boarded by a Ship of 22 guns—the advice of which ships sailing was that she passed
            two days after the fleet.
          The Morning Starr—& another New York vessell—are in Carthegena—as advised this
              day. With the most profound respect I am Your
            Excellencys Humble Servt
          
            Nathl Skinner
            Cadiz Octr 15th 1793.
          
        